Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claims, including: 
● the substrate having a first crystalline orientation, the semiconductor stack having alternating layers of a first type of semiconductor material and a second type of semiconductor material; removing a portion of the semiconductor stack from the second region to form a trench; with an epitaxial growth process, filling the trench with the second type of semiconductor material such that the second type of semiconductor material physically contacts the substrate and sidewalls of the semiconductor stack, the second type of semiconductor material having a second crystalline orientation that is different than the first crystalline orientation; patterning the semiconductor stack within the first region to form a nanostructure stack; patterning the second type of semiconductor material within the second region to form a fin structure; forming a first gate structure over both the nanostructure stack and the fin structure, wherein the first gate structure includes a first conductive material layer; removing the first conductive material layer from over both the nanostructure stack and the fin structure; after removing the first conductive material layer, removing the second type of semiconductor material from the nanostructure stack; and after removing the second type of semiconductor material from the nanostructure stack, forming a second gate structure around each layer of the first type of semiconductor material from the nanostructure stack and on the fin structure, wherein the second gate structure includes a second conductive material layer disposed around each layer of the first type of semiconductor material from the nanostructure stack and on the fin structure (claim 1).
● wherein the fin structure physically contacts a first portion of the semiconductor substrate after the forming of the second gate structure around each layer of the first type of semiconductor material from the stack of nanostructures and on the fin structure, the first portion of the semiconductor substrate extending to a first height, and wherein a second portion of the semiconductor is disposed directly under the stack of nanostructures after the forming of the second gate structure around each layer of the first type of semiconductor material from the stack of nanostructures and on the fin structure, the second portion of the semiconductor substrate extending to a second height that is greater than the first height (claims 13 and 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817